Title: Enclosure: Extract of Robert R. Livingston to Andrew Ellicott, 19 December 1803
From: Livingston, Robert R.
To: Ellicott, Andrew


                  “The fact of the fall of stones from the sky, having been put, by some late inquiries almost beyond a doubt the philosophers are now disputing whether they are generated in the atmosphere or whether we owe them to volcanic eruptions in the moon, as much remains to be said on both sides; prudent men have not yet thought proper to pronounce judgment.—But it may be new to you to learn that while the moon is pelting us with red hot pebbles, the fixed Stars are counteracting her measures, and raying down cold upon us.—This I assure you upon the authority of Count Rumford who has made a number of very new and very important discoveries on the transmission of heat and cold, for cold it seems is not a negative quality, but as much a body as heat, and may like it be reflected from a polished surface.—If two polished brass balls are heated to the same degree and one of them is covered with linnen or varnish it will cool much quicker than that which is uncovered:—if covered with a black animal substance; still quicker; because black absorbs the rays of cold &c.—
                  This work is not yet published, but he tells me he means to go to England as soon as possible for the purpose of publishing it.—If Doctr. Priestley should fall in your way I will pray you to present my compliments to him, and to mention this subject to him, his ingenious researches will probably add much to them—I am sorry he has not executed the resolution that he told me he had formed of paying a visit to the arts and sciences in this country that I might have had the pleasure of seeing him while I remain here.”
               